Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00392-CR

                                    Billy Bob OPPELT,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR5849
                       Honorable Raymond Angelini, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the motion to withdraw filed by
Appellant’s attorney is GRANTED, and the trial court’s order is AFFIRMED as modified. It is
ORDERED no costs shall be assessed against Appellant in relation to his trial or this appeal
because he qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED April 1, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice